Citation Nr: 1403304	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-47 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial  rating in excess of 10 percent for residuals of traumatic brain injury.

2.  Entitlement to service connection for frequency of urination (to include polyuria and nocturia), claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that a claim for a TDIU was denied in a January 2013 decision.   The Veteran expressed disagreement with that decision in correspondence dated in September 2013.  He has not yet been furnished a statement of the case. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   The Veteran's cognitive impairment warrants a level "2" on the facets of cognitive impairment and other residuals of TBI not otherwise classified. 

2.  Urinary frequency, diagnosed as polyuria and nocturia, is proximately caused by, or due to, service-connected diabetes mellitus.   



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for traumatic brain injury have  been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8045 (2013). 

2.  The criteria for service connection for urinary frequency have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102 , 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102  , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In this case, prior to the initial rating decision in this matter, an October 2009 letter informed the Veteran of the evidence required to substantiate his claim for service connection for traumatic brain injury and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The October 2009 letter informed the Veteran of provisions regarding disability ratings and effective dates.  The Veteran has appealed the initial rating assigned in the October 2010 rating decision which granted service connection for traumatic brain injury.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  The evidence that has been associated with the claims file includes the Veteran's service treatment records and VA outpatient treatment records.  It is noted that the Veteran identified VA records in a January 2013 VA 21-4142; these records are on file.  VA provided the Veteran with VA examinations for residuals of traumatic brain injury in December 2009 and May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination were based upon a review of the claims file and interview of the Veteran and included thorough findings regarding the symptoms and manifestations of the Veteran's traumatic brain injury.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103  and 5103A; 38 C.F.R. § 3.159.

The Board finds that discussion of VA's duties to notify and assist with regard to the claim for service connection for urinary frequency is unnecessary in light of the favorable disposition of the claim.  






Initial Rating for Traumatic Brain Injury 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of disability ratings, and as such, the severity of the disabilities is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

An October 2010 rating decision granted service connection for residuals of traumatic brain injury and assigned a 10 percent rating from September 2009.  The Veteran has appealed the initial rating assigned in the October 2010 rating decision.

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a , Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and
 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a , Diagnostic Code 8045 (effective October 23, 2008).

By way of history, the Veteran's personnel records show that the Veteran was injured in December 1967 when he sustained a superficial fragmentation wound to his face from hostile military fire while on an operation. 

The Veteran had a VA examination in December 2009.  The Veteran reported that,  hearing loss and tinnitus had persisted since his injury.  He had headaches but could not remember if they were persistent since the injury.  By his history, he was promoted rapidly at first, but did not receive promotions after the TBI.  He continued in the military for at least another year.  He attempted to go to college after discharge but did poorly.  

The Veteran reported headaches, sleep disturbances, fatigue, loss of  balance, irritability and difficulty concentrating.  The Veteran reported that he had poor judgment at times.  The Veteran reported that he had parasthesias in his legs, which the examiner indicated was probably from diabetes.  The Veteran reported hypersensitivity to light.  He did not have difficulty with swallowing or speech, decreased sense of taste or smell or cranial nerve dysfunction.

The VA examiner commented that the TBI was probably mild, based on a post-traumatic amnesia of less than 24 hours.  However, the examiner indicated that he may have been unconscious for more than 30 minutes, which would put him in the moderate range.  

The examiner indicated that objective testing showed mild impairment of memory, concentration, or executive functions, resulting in mild functional impairment.  The examiner noted that the Veteran's judgment was mildly impaired.  

The examiner indicated that the Veteran social interaction was occasionally inappropriate.  The Veteran was always oriented to person, time, place and situation.  His motor activity was normal.  His visual spatial orientation was normal.  The examiner indicated that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  With respect to employment, the examiner noted that the Veteran had recently worked at a VA switchboard, but was fired because of poor judgment and bad attitude.

The examiner diagnosed traumatic brain injury, probably mild but possibly moderate.  The examiner indicated that the problems associated with the diagnosis included hearing loss, headaches, tinnitus and irritability.  The examiner stated that there was possible cognitive dysfunction, but this would be determined after the results of neuropsychological testing were completed.  

With regard to the impact on the Veteran's occupation, the examiner noted that it was limited, if any.  The resulting work problem was that the Veteran may have lost jobs due to mood swings.  The examiner indicated that his daily activities, such as dressing, feeding, bathing, toileting, grooming and driving , were not affected.  

A VA neuropsychological evaluation dated in December 2009 reflects that the Veteran reported a loss of consciousness which lasted for a few hours, but he reported that he was not medivaced out for three days due to the intensity of the fighting.  He reported that he had a second loss of consciousness of approximately 10 minutes after a bar fight.  He denied any memory difficulties following these events and noted concentration difficulties but could not identify a specific onset.  The Veteran denied significant memory difficulties but did report some short-term memory difficulties, specifically difficulties recalling names, placement of objects and tracking and recalling what he intended to say in conversations.

The VA examiner indicated that the Veteran's cognitive functioning was estimated to be in the borderline range.  The VA examiner noted that the Veteran's memory performance was quite variable.  The VA examiner noted that the Veteran's scores were extremely variable and evidenced a number of inconsistencies across the measures administered.  The examiner indicated that it was impossible to determine with any degree of certainty whether or not the Veteran continued to suffer from sequelae of his head injury.  However, given his report of mild difficulties over the last few years with far fewer difficulties following his injuries, the examiner indicated that it was possible that the Veteran's current cognitive difficulties were secondary to psychiatric concerns and poor health management rather than the result of a head injury in Vietnam. 

In February 2010, the physician who performed the TBI examination in December 2009 reviewed the neuropsychological examination and provided an addendum to the examination.  The examiner opined that the Veteran had mild to moderate traumatic brain injury as a result of a shrapnel wound to the head while serving in the military in Vietnam.  The VA examiner indicated that the diagnosis was supported by the Veteran's description of the event, length of consciousness alteration, post traumatic amnesia, the Purple Heart and the fact that he failed to progress in the military and his inability to perform college work.  The examiner noted that the Veteran had residuals of  headaches, tinnitus, cognitive deficits and emotional control.  These deficits had affected employment, in that the jobs the Veteran could perform were limited, and he frequently lost jobs because of these problems.  The examiner noted that, while neuropsychiatric tests were not conclusive for traumatic brain injury, they were highly abnormal.  The examiner noted that the Veteran had a history of alcohol abuse, and that, while it may have affected his job performance, it was also possible that the loss of emotional control from the traumatic brain injury may have made him more susceptible to this problem.  

In a June 2012 statement, a VA psychologist indicated that the Veteran described emotional dyscontrol and difficulty with complex information consistent with traumatic brain injury.  The psychologist opined that, although it was felt that the Veteran's diabetes and PTSD were contributing to his clinical presentation at the time of neuropsychological evaluation in December 2009, the Veteran's behavior in sessions was consistent with significant memory difficulties.  The VA psychologist opined that the Veteran's cognitive difficulties are at least as likely as not due to a moderate TBI in Vietnam.  

The Veteran had a VA examination in February 2013.  The examiner indicated that there was objective evidence on testing of mild impairment of memory, attention, concentration,  or executive functions, resulting in mild functional impairment.  Based on this finding, a level "2" is warranted for memory, attention, concentration and executive functions. 

 The examiner noted that the Veteran's judgment was normal.   Therefore, a  level of  "0" is warranted for judgment.  

The examiner indicated that social interaction is routinely appropriate.  Therefore a level "0" is warranted for social interaction.

The examiner indicated that the Veteran is always oriented to time place and person.  Accordingly, a "0" is assigned for orientation.  

The examiner noted that motor activity is normal.  Therefore, a "0" is assigned for motor activity.

The examiner noted that visual spatial activity was mildly impaired and that the Veteran would occasionally get lost in unfamiliar surroundings and had difficulty reading maps or following directions.  Therefore, a "1" is assigned for visual spatial orientation.  

With regard to subjective symptoms, the examiner noted that subjective symptoms do not interfere with work, instrumental activities of daily living, work, family or other close relationships.  Therefore, a "0" is assignable for subjective symptoms.  

Regarding neurobehavioral effects, the examiner noted that there are one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Therefore, a "0" is assignable for neurobehavioral impacts.  

With respect to communication, the examiner noted that the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend written and spoken language.  Therefore, a "0" is assigned for communication.  

The VA examiner indicated that consciousness was normal.  

In this case, the highest level assigned for the evaluation of any of the facets of traumatic brain injury is a level "2" under the memory, attention, concentration and executive functions facet.  The rating criteria provide that a 40 percent evaluation is assignable when the highest level is "2."  The  December 2009 and February 2010 VA examinations did not assign numeric values according to the rating criteria; however, the impairment described in the examination reports does not support the assignment of a level higher than "2" for any of the categories of cognitive impairment.  Therefore, a 40 percent rating, but no higher, is warranted for residuals of traumatic brain injury for the entire initial rating period.  

The Board finds that the criteria for a 70 percent rating have not been met, as the Veteran is not shown to have a level "3" impairment in any of the facets of cognitive impairment, and the objective findings of the VA examiners do not approximate the severity of the impairment described for the assignment of a level "3" for any of the facets of cognitive impairment.  

In addition, the Board notes that the reported traumatic brain injury residuals of tinnitus and hearing loss have already been separately rated.  There are no other residuals reported.  As such, a separate rating is not warranted for any residual disability beyond those ratings that have already been assigned.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's traumatic brain injury.  The schedular rating criteria consider the cognitive impairments due to traumatic brain injury and provide that physical dysfunction residuals of traumatic brain injury are evaluated separately. Because the schedular rating criteria are adequate to rate the Veteran's residuals of traumatic brain injury, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

Service Connection for Frequency of Urination

The Veteran claims entitlement to service connection for frequent urination secondary to service-connected diabetes mellitus.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Thus, the amended version of 38 C.F.R. § 3.310 is applicable to the Veteran's claims.

VA treatment records dated in April 2009 show that the Veteran reported having to urinate frequently 3-4 times a night.  In September 2009, the Veteran reported having to urinate 4-5 times a night.  

The Veteran had a VA examination in March 2010.  The Veteran reported a gradual increase in urination, especially at night.  He reported that he was diagnosed with diabetes mellitus in 2001.  He reported that he has to get up 4 to 5 times a night.  

The examiner diagnosed urinary frequency.  The examiner opined that urinary frequency is at least as likely as not caused by or a result of service-connected diabetes mellitus.  The VA examiner's rationale was that the Veteran was diagnosed with diabetes mellitus in 2001 and has a normal urinalysis and EGFR with a recent increase in microalbumin.  The examiner explained that, while the Veteran has a year-long history of hematuria, it is very mild.  The examiner noted that the Veteran's DRG was within normal limits in July 2009, and his PSA was normal in June 2009.  The examiner stated that, therefore, this is indicative of early diabetic nephropathy, and it is at least as likely as not that urinary frequency (polyuria and nocturia) is due to service-connected diabetes mellitus.  

The March 2010 VA examination establishes that urinary frequency, diagnosed as polyuria and nocturia, is proximately due to the Veteran's service-connected diabetes mellitus.  The RO denied the claim on the basis that urinary frequency is a symptom that has been considered as part of the Veteran's service-connected diabetes mellitus; however, the current rating for diabetes mellitus does not include symptoms of urinary frequency.  Thus, as the evidence shows that the Veteran's urinary frequency is as at least as likely as not secondary to the service-connected diabetes mellitus, service connection is warranted.  38 C.F.R. § 3.310.  


ORDER

An initial 40 percent disability rating is granted for residuals of traumatic brain injury, subject to regulations governing the payment of monetary benefits.

Service connection for urinary frequency (polyuria and nocturia) is granted.  


REMAND

Following issuance of the January 2013 RO decision denying TDIU, the Veteran timely filed a NOD in September 2013.  He must be furnished a statement of the case. Manlincon v. West, 12 Vet. App. 238   (1999).
 
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran, addressing the issue of entitlement to a TDIU. The Veteran must be advised of the time limit in which he may file a substantive appeal. 38 C.F.R. § 20.302(b) . Then, only if an appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


